Tayuor, Chief-Justice,
informed the Counsel, that he and his brothers had considered the case, and were of opinion, that security must be required — that the Certio-rari is merely a substitute for an appeal, where the party has been deprived of the benefit of the latter by accident, &c. and is intended to place the party in the same situation as if he had obtained his appeal. But as the law is imperative, that no appeal shall be granted without security, the Certiorari which is substituted for the appeal, must be subject to the like condition. He added, that the Court had reluctantly come to this conclusion, being very desirous to aid the Petitioner, whose situation seemed to render it very difficult to procure surety, and whose case demanded relief.
It was thereupon ordered, that a Certiorari issue, and a special writ to the Sheriff commanding him, on security being given for the Certiorari, and that fact certified to him by the Clerk of the Court below, that he should admit the Petitioner to bail, and discharge him out of custody.